DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Shea et al US 20190274108 A1 in view of Kumara US 20160204876 A1.
         As per claims 1 and 8, O’Shea et al teaches a method for automatically creating and labeling training data for training-based radio (see figs.1 and 4 abstract for… methods for training and deploying machine-learned communication over RF channels and para [0089] for….The encoder machine-learning network and/or decoder machine-learning network may be trained to encode information as a signal that is transmitted over a radio transmission channel, and decode a received signal to recover the original information) the method comprising: at a receiver  receiving a frame (see figs.1 or 4 element 102 and para [0113] for…The input information 102 and reconstructed information 116 may be any suitable form of information that is to be communicated over a channel, such as a stream of bits, packets: Examiner note: one of ordinary skill in the art would know frame is composed of stream of bits or packets and therefore have similar function.) comprising a modulated radio frequency (RF) signal that comprises a set of waveforms that correspond to payload data that comprises a sequence of random bits (see fig.1 element 140 and para [0115] for…received signal 140 may represent actual RF waveforms that are transmitted and received over the RF channel 108 through one or more antennas); demodulating (see para [0092] for…..These encoders and decoders may augment one or more signal processing functions such as modulation, demodulation) the modulated RF signal to reconstruct the sequence of random bits (see fig.1 element 114 and para [0110] for…. the decoder 114 produces reconstructed information 
that is an attempted reproduction of the input information 102); accepting the sequence of random bits as a training label (see para [0093] for… The results of training the channel machine-learning network may then be utilized to predict a channel response which may depend on input values. The predicted response can be used to determine RF coverage); associating  the training data that represents the input information 202, and the decoder network may generate reconstructed information as a reconstruction of the input information 202 represented by the training data.  And para [0138] for…. the decoder network may generate reconstructed information as a reconstruction of the input information represented by the training data. Examiner note: O’shea, clearly shows the reconstructed output 116 is a replica of trained input signal 102. The input information is represented by training data that is utilized for training purposes. Therefore the claimed subject matter of accepting and associating the training label are taught by O’shea); and appending the labeled training data to a labeled training data set (see para [0128] for …decoder 114 may utilize approximations or compact look up tables based on the learned encoding/decoding mappings.  Examiner note: By storing the approximation results which are trained set of information, in look-up table, O' shea does teach the claimed subject matter “appending the labeled training data to a labeled training data set”).
            However, O’Shea does not teach until a stopping condition is met, performing steps comprising: detecting the frame; using the reconstructed sequence to determine whether the payload data has been correctly received; in response to determining that the payload data has not been correctly received, discarding it. Kamura teaches and until a stopping condition is met, performing steps comprising: detecting the frame (see fig.11 element 820 and para [0169] the receiver 82 may include a frequency modulation (FM) detector 820 and para [0155] for …The reception-side transponder 80 can identify the start of the frame by detecting the preamble)); using the reconstructed ( see para [0114] for…The receiver B1 demodulates and detects the control notification information superimposed on the reception signal by the frequency modulation signal) to determine whether the payload data has been correctly received; in response to determining that the payload data has not been correctly received, discarding it (see para [0187] for…As a result of the error detection, if it is determined that there is an error, the frequency modulation pattern decoder 831 discards the corresponding frame.  If it is determined that there is no error, the frequency modulation pattern decoder 831 extracts the wavelength control information mapped to the frame and provides the wavelength control information to the wavelength control amount calculator 832). It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify O’Shea to include a detector to identify the start of the frame by detecting the preamble  and allow the  receiver to demodulate and detect two types of frequency offset values through detection and further decode the frequency modulation pattern represented by two values such as "1" or "0". As a result of the error detection, if it is determined that there is an error, the frequency modulation pattern decoder 831 discards the corresponding frame, as taught by Kamura to restore the original frequency modulation pattern including the 
           As per claim 2, O’shea and Kamura in combination would teach wherein the modulated RF signal comprises a set of error detection bits that are used to determine whether the payload data has been correctly received so that as a  result of the error detection, if it is determined that there is an error, the frequency modulation pattern decoder 831 discards the corresponding frame, as taught by Kamura to restore the original frequency modulation pattern including the wavelength control information of the frame and further confirm the validity of the received frame.
          As per claim 3, O’shea and Kamura in combination would teach, wherein the receiver receives the modulated RF signal from a transmitter through a wireless connection, the transmitter generates a preamble that comprises a sequence of symbols (see O’ shea para [0169] for…. reference tone is inserted into the encoded information at a known time offset from the encoded information (e.g., immediately preceding it) by the reference insertion 308 operation.  The reference tone may be a pseudorandom (PN) chip, or other known preamble or reference tone) so that as a result of the error detection, if it is determined that there is an error, the frequency modulation pattern decoder 831 discards the corresponding frame, as taught by Kamura to restore the original frequency modulation pattern including the wavelength control information of the frame and further confirm the validity of the received frame.
 the transmitted signal 130 is passed through the digital to analog converter 106,…. During training, the approximate channel 120 may also be trained to simulate channel 108 by taking into account the components of the digital to analog converter 106 and the analog to digital converter 110) so that as a  result of the error detection, if it is determined that there is an error, the frequency modulation pattern decoder 831 discards the corresponding frame, as taught by Kamura to restore the original frequency modulation pattern including the wavelength control information of the frame and further confirm the validity of the received frame.
         As per claims 5 and 12, O’shea and Kamura in combination would teach, wherein detecting the frame comprises at least one of detecting a start-of-frame condition, detecting an end-of-frame condition, or stripping off the preamble (see Kamura para [0186] for... the frequency modulation pattern decoder 831 extracts the number of bits corresponding to the frame length from the detected frame start position, and performs the computation of the error detection using the CRC at the end of the frame) so that as a result of the error detection, if it is determined that there is an error, the frequency modulation pattern decoder 831 discards the corresponding frame, as taught by Kamura to 
         As per claims 6 and 13, O’shea and Kamura in combination would teach, wherein the frame comprises a continuous waveform that corresponds to a number of symbols (see O’ Shea para [0113] for… The input information 102 and reconstructed information 116 may be any suitable form of information that is to be communicated over a channel, such as a stream of bits, packets and see Kamura para [0186] for... the frequency modulation pattern decoder 831 extracts the number of bits corresponding to the frame length from the detected frame start position) so that as a result of the error detection, if it is determined that there is an error, the frequency modulation pattern decoder 831 discards the corresponding frame, as taught by Kamura to restore the original frequency modulation pattern including the wavelength control information of the frame and further confirm the validity of the received frame.
         As per claim 7, O’shea and Kamura in combination would teach wherein the labeled training data set is stored in rows in a database (see O’ Shea para [0134] for… a deployed system may utilize using lookup tables at the encoder and distance-based metrics at the decoder, or other simplified forms of encoding and decoding, that are designed based on results of training the encoder 204 and decoder 212 networks) so that as a result of the decoder 831 discards the corresponding frame, as taught by Kamura to restore the original frequency modulation pattern including the wavelength control information of the frame and further confirm the validity of the received frame.
         As per claim 9, O’shea and Kamura in combination would teach wherein the transmitter fetches the payload data from a socket according to a communication protocol (see O’ Shea para [0281] for…The communication interface 1166 may provide for communications under various modes or protocols) so that as a result of the error detection, if it is determined that there is an error, the frequency modulation pattern decoder 831 discards the corresponding frame, as taught by Kamura to restore the original frequency modulation pattern including the wavelength control information of the frame and further confirm the validity of the received frame.
         As per claim 10, O’shea and Kamura in combination would teach, wherein the transmitter receives the payload data through an internet connection (see O’ Shea para [0287] for…. The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network.  Examples of communication networks include a local area network ("LAN") and a wide area network ("WAN"), e.g., the Internet.) so that as a result of the error detection, if it is determined that there is an error, the frequency modulation pattern decoder 831 discards the Kamura to restore the original frequency modulation pattern including the wavelength control information of the frame and further confirm the validity of the received frame
Allowable Subject Matter
Claims 14-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  convolves the downsampled data with a kernel to detect and output a set of symbols; a second buffer that applies a second spreading ratio to the set of symbols; and a decoder that uses the set of symbols to reconstruct a message that comprises the sequence of random bits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20190327463-$ or US-20160380792-$ or US-20080144628-$).did.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633